Title: To James Madison from Frederick Jacob Wichelhausen, 5 December 1807
From: Wichelhausen, Frederick Jacob
To: Madison, James



Sir,
Bremen the 5th. Decemr. 1807.

On the 4th. July I had last the honor to address you, transmitting you the usual semi-annual report and informing you of the numerous difficulties the american trade experiences in this Port, since which I am deprived of your agreeable commands.
The military occupation of the city of Bremen by the french, has amongst other inconveniences nearly ruined its commerce and navigation; the decrees which have been issued by the Emperor Napoleon in order to cut off all communication between Great Britain and the Continent, being principally carried into execution in the Hansetowns.
The wealth and prosperity of these in former times so happy cities is now entirely vanished.  This city is already under the necessity to raise by forced loans, the money which the present extraordinary disbursements require, the payment of which it has not been able to prevent, either by representations of the impossibility, or by entreating a dispensation, To which is to be added a very heavy quartering by which many of the poor class of citizens will be reduced to beggars, as the present interruption of our commerce deprives them of the means to provide for the maintenance of themselves and their families.
In short if these measures, which shall be subservient to compel England to make peace, continue much longer in their present rigor, the entire ruin of the Hansetowns is not to be avoided, and poverty and misery will in a short time be the fate of these small Commonwealths, which were in former times so happy and flourishing.
In communicating to you these unfortunate occurrences I have now to inform you of the prejudicial effect these extraordinary measures have on the Commerce and Navigation of the U. S. and it appears to me the french Government does not pay any attention thereto as it would otherwise make an exception for the property of an independent nation, with which it has hitherto been on the most friendly and amicable terms.
My various representations, as well as my protestations have been entirely fruitless; the french Authorities here and in Hamburg act without the least ing the american property wherever it comes within their reach, no attention whatever being paid to the documents of our public Officers.  Goods which were sent off from  last spring in the Ship North America, Captn. Tucker from Baltimore bound to Tonningen, and from thence in lighters over the Watts marshlands traversed by shallow draft vessels at high tide, by paths at low tide to this city, were arrested in Cuxhaven by the french Douaniers (upon the lightermen being necessitated by stress of weather to run in there) under the frivolous pretence that they were not accompanied with a french Certificate d’origine.  The decree upon which this arrestation is grounded, was issued on the 6th August last, consequently it cannot be enforced on goods which were sent off from America three months before the decree was published in Europe.  However  what must excite still more our astonishment is the arrestation of three lighters with Tobacco at Neuhaus, a small harbour situated on the shores of the Elbe.  This Tobacco was to be transported from Tonningen by land to this city (the english having prohibited the navigation over the watts for this article) and on its passing the Elbe was also seized by the Douaniers, having no Certificate d’origine accompanying the goods.
This arrestation is, viewing it in various lights, very unjust: firstly the decree of the 6th. August mentions only colonial produces, and Tobacco being the growth of the U. S. is consequently not comprehended in said decree, and secondly this Tobacco was also sent off from America partly in the month of January and partly in June when the decree abovementioned was even not published here.  All my solicitations representations and protestations have been unsuccessfull and the Douaniers speak of the confiscation of the goods.
In conformity with my duty I have forwarded to the american Minister in Paris a list of the goods seized, and at the same time most urgently requested him to apply direct to the Emperor for their liberation, but hitherto he assured me he only received fair words and promises in answer to his notes.
A second measure which affects the navigation of the U. S. in a more direct and prejudicial manner, is the suspension of all navigation on the rivers Elbe and Weser: the severity and hostile execution of this measure towards America has so far extended, that even the american vessels, which arrived in our river before this notification was made, are not permitted to depart again with Cargoes or even in Ballast.
I have communicated this unjust treatment likewise to our minister in Paris and have sent him a copy of the protest I have considered my duty to make against the french Consul residing here, who, in conjunction with Mr. Marshall, Commissaire des Greves is entrusted with the execution of the decree in regard to the Weser.  This protest refers to two american vessels, which have been detained here, and is drawn out with the greatest moderation.
There are two other american vessels arrived here, since the above notification has been published,  however their Agents succeeded in preventing a report of their arrival being made to the french Authorities, and having as I imagine also availed themselves of some other steps, these vessels departed again without being stopped.
To give you a better view of my above report, I take the liberty to hand you enclosed the following documents,
1st.  a specification of the goods seized in Cuxhaven and Neuhaus, and names of Owners.
2nd.  the 3rd and 4th articles of the decree of the 6th. Aug. concerning the above arrestations.
3rd.  a copy of the letter of the french Consul residing here to the Senate, in regard to the suspension of all navigation on the river Weser.
4th.  a copy of the protest drawn out in consequence of the detention of two american vessels in the river Weser.
It is indeed very painful for me to communicate to you the wrongs, which the Commerce and Navigation of the U. S. experiences from the french Authorities here and in Hamburg.  However it seems not to be in the power of these Authorities, to alter their conduct, and their answer to my representations has always been, that strict orders did not permit them to make the least exception.
To justify such a proceeding, it may be alledged, that the Americans at times misuse their neutrality by carrying on an illicit trade, but why are not such measures taken, which will prevent this, without injuring the commerce of a whole Nation?
I will admit that some american vessels had taken in Cargoes in England of american and west india produces and brought them to this city, and in order to facilitate their entrance in this river, made use of the Clearances granted by the Custom house and naval Officers in some american Seaport.  Why do not the french Authorities examine those documents and produce them to the american Consul, who is the most proper and only person for deciding about the genuineness of these documents.
However this enquiry is never made; the french Authorities here and in Hamburg consider themselves capable of forming a true judgment of the correctness of such papers: they frequently prevent the Captains from observing their duty by depositing the Ships papers in the Office of their Consul; they keep the papers in their possession untill the vessel is cleared out again, when the same are transmitted to the last military post, to have them handed to the Captain on his leaving the .
Thus, how can the misuse of the american papers be prevented? and how easy is it for foreigners to avail themselves of these documents as the american Consul the only person who can detect such a deceit, is never advised or his opinion desired.  Besides in my opinion it remains always a point for discussion, whether the french can assume to themselves the right of prohibiting to the americans the Commerce between Great Britain and the Continent.
The attestation of a french Consul is the only document they give credit to, rejecting all other documents which are issued by the public american Officers in the U. S. as well as in Europe.
Upon the arrestation of the Tobacco at Neuhaus, I sent one of my Clerks to Hamburg who produced to Mr. Eudel, chief of the Douaniers at that place, the Bills of Lading Invoices, Certificates of Property, Manifests and Clearances, together with my own Certificates, confirming all the attestations; however all these documents were considered not sufficient to release these goods.  On the contrary, orders were sent to Neuhaus to have the Tobacco transported to Hamburg, in order to be warehoused there in the magazines of the Douaniers.
The raising of the Blockade of the rivers Elbe and Weser by the English, seems to have occasioned the interdiction on the part of the french of all navigation on these rivers, as only then this measure was notified to the Senates of Hamburg and Bremen; probably the french Government considered this raising of the blockade of the Hansetowns as a friendly act towards these cities, and that the English expected to carry on their trade with these cities in a clandestine manner.
The great news which arrived here since, of the whole Continent from Memel to Lisbon and from thence to Constantinople being declared in a State of blockade by the English, has occasioned here the utmost astonishment.  It can however no more influence the american trade to the Hansetowns, as the same was forbidden before by the french; however in how far the English have a right to make such a declaration, I do not venture to form a judgment although I am of opinion that the english Government will have communicated to the american the motives which induced it to take resort to such an extraordinary and rigorous measure.
Since a few days some dislocations have taken place in the quartering of the troops in our neighbourhood.
The head quarters of the dutch under Marshall Dumonceau has left this city, and proceeded to Oldenburg and the french General Boudet has entered this place again with a part of his division, (about 3000 men) and taken his Head quarters here.  The Prince of Ponte Corvo, remains Governor General of the Hansetowns and resides in Hamburg.  His Salary board wages is one thousand francs pr day, of which Hamburg is obliged to pay one half and Bremen and Lubeck each one fourth part.  Besides this every General and the  Commissaries receive a kind of board wages pr day from the city, of 100 a 400 francs agreeable to their rank: you will therefore be able to make a calculation of the heavy Expenses the city is obliged to bear without drawing into consideration the expenses of quartering  still more burthensome to the Individuals.
The hopes for a general peace is the only consolation left to the inhabitants of all Germany, as it is the sole means to prevent the entire ruin of this unfortunate country.  With renewed assurances of my most perfect Esteem, I have the honor to subscribe Sir, Your most obedient and humble Servant,

Fredk Jacob Wichelhausen


P. S.  Information has been just received here, of a new french imperial decree having passed, by which all goods furnished with a french Certificate d’Origine will be cleared, and not be again subject to seizure; however this permission on the part of the french is not now of any more advantage to us, as the new notification of blockade of the english, declares all vessels and Cargoes subject to condemnation, which are provided with such documents.


F. J Wichelhausen

